Title: Action of the New Jersey House, Council, and Governor Appointing Benjamin Franklin as Agent, 11–20 December 1771
From: Smith, Richard,Pettit, Charles
To: Franklin, Benjamin


Hillsborough, as mentioned before, was insisting that colonial agents be appointed by the governor and both houses of the legislature. On this basis he had denied Franklin’s credentials from Massachusetts in January, and in June had forbidden the Governor of New Jersey to assent to any support bill that asserted the Assembly’s sole right to appoint an agent. William Franklin privately deplored this challenge, which would jeopardize the salaries of all public officials by plunging him into a squabble with the Assembly. Publicly he promised to do his best, but pointed out that the lower house had long exercised the right of appointment in New Jersey and most of the other colonies. Assemblymen assured him that he had no chance of persuading them to delete the offending clause; yet somehow, by working behind the scenes, he managed to do it. In December he reported his success to Whitehall in a tone of some surprise: a support bill had been passed in acceptable form. All that remained was to appoint an agent in the same form, which was done in the resolutions below. In his agency for New Jersey, Benjamin Franklin’s position was now above reproach.
 

New Jersey. House of Representatives, Wednesday Dec. 11th. 1771.
Resolved That Doctor Benjamin Franklin be, and he is hereby appointed, Agent of this Colony.
A true Extract from the Votes,
Richd. Smith Clerk of Assembly.


  New Jersey Council Chamber, Wednesday December 11th. 1771.
The House taking into Consideration the Necessity of having an Agent for this Colony in Great Britain,
Resolved That Doctor Benjamin Franklin be, and he is hereby appointed Agent for transacting the Affairs of this Colony in Great Britain.
A true Extract from the Votes.
Cha. Pettit,  D Clk of the Council


New Jersey At a Council held at Burlington on Friday December 20th. 1771.


  
  Present
  
  

    His Excellency the Governor
    James Parker Esqr.
  

  Charles Read Esqr.
  Stephen Skinner Esqr.


  John Stevens Esqr.
  Daniel Coxe Esqr.

  Samuel Smith Esqr.
    John Lawrence Esqr.
  

The Resolves of the Council, and House of Assembly of the 11th. Instant, appointing Doctr. Benjamin Franklin Agent for this Colony, being laid before the Board, His Excellency, with the Advice of the Council, was pleased to give his Concurrence to the said Resolves.
A true Copy from the Minutes of the Privy Council.
Cha. Pettit D Clk of the Council
  
